              Case 1:21-cv-02814 Document 1 Filed 04/01/21 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 ELAINE WANG,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-2814
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 PRA HEALTH SCIENCES, INC., COLIN                           :   SECURITIES EXCHANGE ACT OF
 SHANNON, JEFFREY T. BARBER,                                :   1934
 ALEXANDER G. DICKINSON, LINDA S.                           :
 GRAIS, M.D., JAMES C. MOMTAZEE,                            :   JURY TRIAL DEMANDED
 GLENN D. STETTIN, M.D., and MATTHEW                        :
 P. YOUNG,                                                  :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------   :

        Elaine Wang (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against PRA Health Sciences, Inc., (“PRA

Health Sciences or the “Company”) and the members PRA Health Sciences’ board of directors

(the “Board” or the “Individual Defendants” and collectively with the Company, the “Defendants”)

for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17

C.F.R. § 244.100, in connection with the proposed merger between PRA Health Sciences and

ICON plc and its affiliates (“ICON”).

        2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form F-4 (the
            Case 1:21-cv-02814 Document 1 Filed 04/01/21 Page 2 of 18




“Registration Statement”) to be filed on March 31, 2021 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders. The Registration

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Indigo Merger Sub, Inc., a wholly owned subsidiary of ICON, will merge with and into

PRA Health Sciences with PRA Health Sciences surviving as a wholly owned subsidiary of ICON

and ICON US Holdings Inc., a wholly owned subsidiary of ICON (the “Proposed Transaction”).

Pursuant to the terms of the definitive agreement and plan of merger the companies entered into

(the “Merger Agreement”), each PRA Health Sciences stockholder will receive (i) 0.4125 of one

ICON ordinary share, and (ii) $80.00 in cash (the “Merger Consideration”).

       3.      As discussed below, Defendants have asked PRA Health Sciences’ stockholders to

support the Proposed Transaction based upon the materially incomplete and misleading

representations and information contained in the Registration Statement, in violation of Sections

14(a) and 20(a) of the Exchange Act. Specifically, the Registration Statement contains materially

incomplete and misleading information concerning the analyses performed by the Company’s

financial advisors, BofA Securities, Inc. (“BofA”) and UBS Securities LLC (“UBS” and together

with Barclays, the “Financial Advisors”), in support of their fairness opinions.

       4.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to PRA Health Sciences’ stockholders or, in the




                                                 2
              Case 1:21-cv-02814 Document 1 Filed 04/01/21 Page 3 of 18




event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because the closing of the Proposed Transaction will take

place at Cahill Gordon & Reindel LLP, 32 Old Slip, New York, New York 10005; and Georgeson

LLC and MacKenzie Partners, Inc., proxy solicitors for ICON and PRA Health Sciences,

respectively, are all located in New York, New York. Moreover, both Cahil Gordon & Reindel

LLP and Paul, Weiss, Rifkin, Wharton & Garrison LLP, legal advisors of ICON and the Company,

are headquartered in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of PRA Health Sciences

stocks and has held such stocks since prior to the wrongs complained of herein.

        10.     Individual Defendant Colin Shannon has served as a member of the Board since

2010 and is the Chairman of the Board, and the Company’s President and Chief Executive Officer.




                                                   3
             Case 1:21-cv-02814 Document 1 Filed 04/01/21 Page 4 of 18




       11.      Individual Defendant Jeffrey T. Barber has served as a member of the Board since

November 2014.

       12.      Individual Defendant Alexander G. Dickinson has served as a member of the Board

since August 2017.

       13.      Individual Defendant Linda S. Grais, M.D. has served as a member of the Board

since October 2015.

       14.      Individual Defendant James C. Momtazee has served as a member of the Board

since September 2013.

       15.      Individual Defendant Glenn D. Stettin, M.D. has served as a member of the Board

since September 2020.

       16.      Individual Defendant Matthew P. Young has served as a member of the Board since

February 2015.

       17.      Defendant PRA Health Sciences a Delaware corporation and maintains its principal

offices at 4130 ParkLake Avenue, Suite 400, Raleigh, North Carolina 27612. The Company’s

stock trades on the NASDAQ Stock Exchange under the symbol “PRAH.”

       18.      The defendants identified in paragraphs 10-16 are collectively referred to as the

“Individual Defendants” or the “Board.”

       19.      The defendants identified in paragraphs 10-17 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       20.      PRA Health Sciences, a contract research organization, provides outsourced

clinical development and data solution services to the biotechnology and pharmaceutical industries

worldwide. It operates in two segments, Clinical Research and Data Solutions. The Clinical


                                                4
               Case 1:21-cv-02814 Document 1 Filed 04/01/21 Page 5 of 18




Research segment offers product registration services, including clinical trial management, project

management, regulatory affairs, therapeutic expertise, clinical operations, data and programming,

safety and risk management, biostatistics and medical writing, quality assurance, and late phase

services. It also provides strategic solutions, such as embedded, functional services provider, staff

augmentation, and custom-built development solutions, as well as commercialization services; and

early development services for Phase I and Phase IIa studies, as well as bioanalytical analysis. The

Data Solutions segment offers data, analytics, technology, and consulting solutions to the life

sciences market. Its services include market intelligence services, such as targeting and

compensation, and pharmaceutical audit suite services; consulting and services comprising brand

analytics, managed markets, commercial effectiveness, and scientific studies/clinical hubs; and

technology-enabled products and services that allow clients to access and analyze Symphony

Health and integrated third-party data. PRA Health Sciences conducts clinical trials in the areas of

pharmaceutical development, including oncology, immunology, central nervous system,

inflammation, respiratory, cardiometabolic, and infectious diseases. The Company was formerly

known as PRA Global Holdings, Inc. and changed its name to PRA Health Sciences, Inc. in July

2014. PRA Health Sciences was founded in 1976 and is headquartered in Raleigh, North Carolina.

       21.      On February 24, 2021, the Company and ICON jointly announced the Proposed

Transaction:

                Dublin, Ireland, 24th February 2021- ICON plc, (NASDAQ:
                ICLR), a global provider of outsourced drug and device
                development and commercialisation services to the pharmaceutical,
                biotechnology and medical device industries, and government and
                public health organisations, today announced it has entered into a
                definitive agreement to acquire PRA Health Sciences, Inc.
                (NASDAQ: PRAH) in a cash and stock transaction valued at
                approximately $12 billion, with the per share merger consideration
                consisting of $80 in cash and 0.4125 shares of ICON stock. The




                                                 5
Case 1:21-cv-02814 Document 1 Filed 04/01/21 Page 6 of 18




 consideration represents an approximately 30% premium to PRA’s
 closing price as of February 23rd, 2021.

 The transaction brings together two high-quality, innovative and
 growing organisations with similar cultures and a shared focus on
 high quality and efficient clinical trial execution from Phase 1 to
 post-approval studies.

 Biopharma and medical device customers of all sizes will benefit
 from broader service offerings and geographic footprint, deeper
 therapeutic expertise, expansive healthcare technology innovation,
 and functional talent and capabilities. PRA’s mobile and connected
 health platforms and real world data and information solutions
 together with ICON’s Accellacare site network, home health
 services and wearables expertise, will be combined to deliver
 differentiated decentralised and hybrid trial solutions to meet
 growing customer needs.

 The transaction is anticipated to be highly accretive delivering
 double-digit accretion in the first full year and growing to 20%+
 thereafter, driven by growth momentum, estimated annual run-rate
 cost synergies of $150 million, and the combined effective tax rate
 decreasing to 14%, both to be realised in approximately 4 years.

 Dr. Steve Cutler, Chief Executive Officer, ICON plc, said:
 “The combined company will create a new paradigm for
 accelerating clinical research and bringing new medicines and
 devices to market. Both ICON and PRA have track records of robust
 growth and performance and we are ready to build on this unrivalled
 position of strength, utilising the outstanding talent in both
 organisations. With broader and deeper operational scale combined
 with innovative technology and real world data solutions, we will
 enable all customers to reduce their development time and cost. We
 will be the leading provider of de-centralised and hybrid trial
 solutions through the integration of our data capabilities, health
 platforms and Accellacare site network. The transaction will be
 highly accretive from full year 1 post-close.”

 Colin Shannon, Chairman and Chief Executive Officer, PRA Health
 Sciences, said:
 “I joined PRA 13 years ago to help build a company that would
 make a difference in the world and transform the way we developed
 new medicines. The way we do it now takes far too long and costs
 far too much. Critically ill patients can’t wait for cures. Underserved
 populations can’t wait for access. Every day counts. COVID-19
 created a platform for change that we cannot ignore. The pandemic



                                   6
Case 1:21-cv-02814 Document 1 Filed 04/01/21 Page 7 of 18




 accelerated the adoption of mobile health technologies and
 healthcare intelligence tools – tools that PRA helped develop – at an
 unprecedented rate. The union of PRA and ICON will create an
 organization that has the people, data and technology to bring those
 cures to patients faster and more efficiently than ever before. We are
 thrilled to be joining with ICON, a company with a similar culture
 and values. I’m deeply indebted to PRA’s 19,000 talented
 employees who have helped us bring this vision closer to reality. We
 stand together now because patients can’t wait.”

 TRANSACTION DETAILS
 Under the terms of the transaction, PRA shareholders will receive
 per share, $80 in cash and 0.4125 shares of ICON stock. Upon
 completion of the transaction, PRA shareholders will own
 approximately 34 percent of the shares of the combined company
 and ICON shareholders will own approximately 66 percent.

 MANAGEMENT, GOVERNANCE AND HEADQUARTERS
 The combined company will be headquartered in Dublin, Ireland.
 Dr. Steve Cutler, Chief Executive Officer of ICON plc, will serve as
 Chief Executive Officer of the combined company and Brendan
 Brennan, Chief Financial Officer of ICON plc, will serve as Chief
 Financial Officer. Ciaran Murray will serve as the Chairman of the
 Board of Directors.

 Current PRA Chairman and Chief Executive Officer, Colin Shannon
 will join the board post the closing of the transaction along with one
 additional board member from PRA.

 FINANCING, CLOSING AND APPROVALS
 ICON intends to fund the cash portion of the transaction
 consideration through a combination of cash on hand and fully
 committed debt financing from Citi. The transaction is not subject
 to a financing condition.

 The transaction has been unanimously approved by both Boards of
 Directors and is anticipated to close during quarter three of 2021,
 subject to regulatory and shareholder approvals and customary
 closing conditions. Until closing, PRA and ICON remain separate
 and independent companies.

 ADVISORS
 Centerview Partners is acting as lead financial advisor with Citi
 providing additional financial advisory services, and Cahill Gordon
 & Reindel serving as legal counsel to ICON plc. BofA and UBS




                                   7
             Case 1:21-cv-02814 Document 1 Filed 04/01/21 Page 8 of 18




               Investment Bank are acting as financial advisors, and Paul Weiss
               serving as legal counsel to PRA Health Sciences.

                                               ***

       22.     The Board has unanimously agreed to the Proposed Transaction. It is therefore

imperative that PRA Health Sciences’ stockholders are provided with the material information that

has been omitted from the Registration Statement, so that they can meaningfully assess whether

or not the Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Registration Statement

       23.     On March 31, 2021 PRA Health Sciences and ICON jointly filed the Registration

Statement with the SEC in connection with the Proposed Transaction. The Registration Statement

was furnished to the Company’s stockholders and solicits the stockholders to vote in favor of the

Proposed Transaction.     The Individual Defendants were obligated to carefully review the

Registration Statement before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Registration Statement misrepresents and/or omits material information that is

necessary for the Company’s stockholders to make an informed decision concerning whether to

vote in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of the Exchange

Act.

Omissions and/or Material Misrepresentations Concerning Financial Projections

       24.     The Registration Statement fails to provide material information concerning

financial projections by prepared management and given to and relied upon by the Financial

Advisors in their analyses. The Registration Statement discloses management-prepared financial

projections for the Company which are materially misleading. The Registration Statement

indicates that in connection with the rendering of the fairness opinions, that the management of



                                                 8
             Case 1:21-cv-02814 Document 1 Filed 04/01/21 Page 9 of 18




both companies prepared certain non-public financial forecasts (the “Company Projections” and

“ICON Projections”) and provided them to the Board and the Financial Advisors with forming a

view about the stand-alone and pro forma valuations. Accordingly, the Registration Statement

should have, but fails to provide, certain information in the projections that managements provided

to the Board and the financial advisors. Courts have uniformly stated that “projections … are

probably among the most highly-prized disclosures by investors. Investors can come up with their

own estimates of discount rates or [] market multiples. What they cannot hope to do is replicate

management’s inside view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders

Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       25.     For the Company Projections and the ICON Projections as prepared by ICON

management, the Registration Statement provides values for non-GAAP (Generally Accepted

Accounting Principles) financial metrics for fiscal years 2021 through 2030: Adjusted EBITDA;

Unlevered Free Cash Flow; and Adjusted Earnings Per Share, but fails to provide line items used

to calculate these metrics or a reconciliation of these non-GAAP metrics to their most comparable

GAAP measures, in direct violation of Regulation G and consequently Section 14(a). The

Registration Statement also fails to disclose any projected income figures for ICON and the

Company as calculated by ICON management.

       26.     For the Company Projections as prepared by Company management, the

Registration Statement provides values for non-GAAP (Generally Accepted Accounting

Principles) financial metrics for fiscal years 2021 through 2025: Adjusted EBITDA; Unlevered

Free Cash Flow; and Adjusted net income per diluted share, but fails to provide line items used to

calculate these metrics or a reconciliation of these non-GAAP metrics to their most comparable

GAAP measures, in direct violation of Regulation G and consequently Section 14(a).




                                                 9
             Case 1:21-cv-02814 Document 1 Filed 04/01/21 Page 10 of 18




       27.     When a company discloses non-GAAP financial measures in a Registration

Statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       28.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.

       29.     Thus, to cure the Registration Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Registration

Statement, Defendants must provide a reconciliation table of the non-GAAP measure to the most

comparable GAAP measure to make the non-GAAP metrics included in the Registration Statement

not misleading.

Omissions and/or Material Misrepresentations Concerning Financial Analyses

       30.     With respect to BofA’s Selected Publicly Traded Companies Analysis for the

Company, the Registration Statement fails to disclose: (i) the companies selected for the analysis;



                                                 10
             Case 1:21-cv-02814 Document 1 Filed 04/01/21 Page 11 of 18




(ii) the individual multiples and financial metrics for the companies observed by BofA in the

analysis; (iii) the Company’s net debt as of December 31, 2020; and (iii) the Company’s number

of fully diluted-shares of common stock outstanding as of February 19, 2021.

       31.     With respect to BofA’s Precedent Transactions Analysis for the Company, the

Registration Statement fails to disclose: (i) the individual multiples and financial metrics for the

transactions observed by BofA in the analysis, including the transactions selected, the enterprise

values implied for each target company; the consideration paid in each selected transaction, and

the EB/LTM EBITDA (SBC-Unburdened) multiples of each target companies selected; (ii) the

Company’s net debt as of December 31, 2020; and (iii) the Company’s number of fully diluted-

shares of common stock outstanding as of February 19, 2021.

       32.     With respect to BofA’s Discounted Cash Flow Analysis for the Company, the

Registration Statement fails to disclose: (i) the terminal values of as calculated by BofA for the

cash flows; (ii) line items used to calculate the Company’s projected unlevered free cash flows;

(iii) the inputs and assumptions underlying the use of range of EBITDA (SBC-Unburdened) exit

multiples of 13.0x to 16.5x; (iv) the inputs and assumptions underlying the discount rates ranging

from 7.5% to 10.00%; (v) the Company’s weighted average cost of capital; (vi) the net debt of the

Company as of December 31, 2020; (vii) the number of fully diluted outstanding of PRA Health

Sciences common stock as of February 19, 2021.

       33.     With respect to BofA’s Selected Publicly Traded Companies Analysis for ICON,

the Registration Statement fails to disclose: (i) the companies selected for the analysis; (ii) the

individual multiples and financial metrics for the companies observed by BofA in the analysis;

(iii) ICON’s net debt as of December 31, 2020; and (iv) ICON’s number of fully diluted-shares of

common stock outstanding as of February 19, 2021.




                                                11
              Case 1:21-cv-02814 Document 1 Filed 04/01/21 Page 12 of 18




        34.     With respect to BofA’s Discounted Cash Flow Analysis for ICON, the Registration

Statement fails to disclose: (i) the terminal values of as calculated by BofA for the cash flows; (ii)

line items used to calculate ICON’s projected unlevered free cash flows; (iii) the inputs and

assumptions underlying the use of range of EBITDA (SBC-Unburdened) exit multiples of 13.0x

to 17.5x; (iv) the inputs and assumptions underlying the discount rates ranging from 7.25% to

9.5%; (v) ICON’s weighted average cost of capital; (vi) the net debt of ICON as of December 31,

2020; (vii) the number of fully diluted outstanding of ICON common stock as of February 19,

2021.

        35.     With respect to BofA’s Has/Gets Analysis, the Registration Statement fails to

disclose: (i) the inputs and basis for applying a discount rate range of 7.5% to 10.0% to the

estimated Cost Savings and the estimated Tax Savings; (ii) the inputs and basis for applying a

perpetuity growth rate of 0% to the estimated after-tax Cost Savings in the terminal year and a

perpetuity growth rate of 0.0% to 3.0% to the estimated Tax Savings in the terminal year; (iii) the

additional amount of debt expected to be incurred by ICON in connection with the Proposed

Transaction; and (iv) the estimated number of fully diluted ICON ordinary shares expected to be

outstanding after giving effect to the Proposed Transaction.

        36.     With respect to UBS’s Discounted Cash Flow Analysis for the Company, the

Registration Statement fails to disclose: (i) the terminal values of the Company and the basis for

using terminal multiples of 15.0x to 16.0x; (ii) line items used to calculate the Company’s

projected unlevered free cash flows; (iii) the inputs and assumptions underlying the after-tax

discount rates ranging from 9.00% to 10.00%; (iv) UBS’s estimate of the Company’s weighted

average cost of capital.




                                                 12
             Case 1:21-cv-02814 Document 1 Filed 04/01/21 Page 13 of 18




       37.     With respect to UBS’s Discounted Cash Flow Analysis for ICON, the Registration

Statement fails to disclose: (i) the terminal values of ICON and the basis for using terminal

multiples of 15.0x to 16.0x; (ii) line items used to calculate ICON’s projected unlevered free cash

flows; (iii) the inputs and assumptions underlying the after-tax discount rates ranging from 9.00%

to 10.00%; (iv) UBS’s estimate of ICON’s weighted average cost of capital.

       38.     With respect to UBS’s Discounted Cash Flow Analysis for the Pro Forma

Combined Company, the Registration Statement fails to disclose: (i) one-time costs to achieve the

synergies; (ii) line items used to calculate the Pro Forma Combined Company’s projected

unlevered free cash flows; (iii) the inputs and assumptions underlying the after-tax discount rates

ranging from 9.00% to 10.00%; (iv) UBS’s estimate of the Pro Forma Combined Company’s

weighted average cost of capital; (v) the terminal values for the Pro Forma Combined Company

as of December 31, 2025 and the basis for using terminal multiples of 15.0x to 16.0x; (vi) the net

debt and diluted share information, adjusted; (vii) the inputs and basis for using a discount rate of

10.5% for calculating the present value of the per share reference ranges.

       39.     With respect to UBS’s Premium Paid Analysis, the Registration Statement fails to

disclose the premiums paid in the transactions observed in the analysis.

       40.     With respect to UBS’s engagement as one of the Company’s Financial Advisors,

the Registration Statement fails to disclose whether UBS was retained for financial or banking

services by the Company or ICON in the preceding two years before the execution of the Merger

Agreement. Similarly, the Registration Statement fails to disclose whether BofA was retained for

financial or banking services by ICON in the preceding two years before the execution of the

Merger Agreement.




                                                 13
                Case 1:21-cv-02814 Document 1 Filed 04/01/21 Page 14 of 18




          41.     In sum, the omission of the above-referenced information renders statements in the

Registration Statement materially incomplete and misleading in contravention of the Exchange

Act. Absent disclosure of the foregoing material information prior to the special stockholder

meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed

decision regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened

with irreparable harm, warranting the injunctive relief sought herein.

                                       CLAIMS FOR RELIEF

                                               COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          42.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          43.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          44.     Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.            Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.




                                                   14
              Case 1:21-cv-02814 Document 1 Filed 04/01/21 Page 15 of 18




       45.      In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to stockholders although they could have done so without extraordinary effort.

       46.      Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.     The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.    Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation and

review of strategic alternatives.

       47.      The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act




                                                  15
                Case 1:21-cv-02814 Document 1 Filed 04/01/21 Page 16 of 18




          48.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          49.     The Individual Defendants acted as controlling persons of PRA Health Sciences

within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their

positions as directors of PRA Health Sciences, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the incomplete and misleading statements

contained in the Registration Statement filed with the SEC, they had the power to influence and

control and did influence and control, directly or indirectly, the decision making of PRA Health

Sciences, including the content and dissemination of the various statements that Plaintiff contends

are materially incomplete and misleading.

          50.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

          51.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of PRA Health Sciences, and, therefore, is presumed to

have had the power to control or influence the particular transactions giving rise to the Exchange

Act violations alleged herein, and exercised the same. The omitted information identified above

was reviewed by the Board prior to voting on the Proposed Transaction. The Registration

Statement at issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction.      The Individual Defendants were thus directly involved in the making of the

Registration Statement.




                                                   16
             Case 1:21-cv-02814 Document 1 Filed 04/01/21 Page 17 of 18




       52.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       53.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       54.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       55.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;


                                                 17
               Case 1:21-cv-02814 Document 1 Filed 04/01/21 Page 18 of 18




          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: April 1, 2021                               MELWANI & CHAN LLP

                                               By: /s/ Gloria Kui Melwani
                                                   Gloria Kui Melwani
                                                   1180 Avenue of the Americas, 8th Floor
                                                   New York, NY 10036
                                                   Telephone: (212) 382-4620
                                                   Email: gloria@melwanichan.com




                                                  18
